Title: To James Madison from John Armstrong, Jr., 4 June 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir;
Paris 4 June 1807.

The moniteur of the day announces the capture of Dantzic.  The capitulation was signed on the 24. and possession given on the 26.  Nothing can better illustrate the superiority of the french army, & the conviction the Russians themselves have of this superiority, than the fact, that tho’ this siege & that of Niess were known to occupy nearly, if not altogether, 100,000 men, yet that no battle was Given while they were going on.  The presumption is that these places being taken, the Emperor of the french will compel his brother Alexander either to treat on his terms, or to fight.  The army cant is now, Peace or Petersburgh.  I have the honor to be with very great respect, Your Most Obedient & very humble Servant

John Armstrong

